Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/22.  Claims 7-15 are considered on the merits below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarger (WO 2008036142).
As to claim 7, Yarger is directed to an electromagnetic coupling system (pg 7) comprising:
At least two electronic bar coupling modules (pp2) wherein the bar coupling modules each have a first external contact element, a second internal contact element, an external contact spring tensioning element (magnetic assembly, 202 and spring 212) wherein the first and second contact elements are normally biased in an electronically open circuit configuration by means of the external contact spring tensioning element (pp4, para 2); 
A first and second permanent magnet coupling element wherein the elements each have north and south pole (art discloses north and south polarity); 
A gimbal system (page 6, lines 29-31) wherein the gimbal mounting system has a first left cylinder mount and a second right cylinder mount (pp 6); and
A housing module (page 6) wherein the permanent magnetic coupling elements are located within the housing module wherein a first south pole of the first magnetic coupling element faces outward toward a contact face of the electromagnetic coupling system and an opposed first north pole of the coupling element faces inward (one face inward one face outward of three dimensioned elements); wherein a second south pole and its north pole are adjacent on the contact face (see configuration in prior art); wherein the housing is located between the first left and second right cylinder mounts of the gimbal and the first left and second right mounts are opposed to one another and located on the first left and second right sides of the housing (pp 6).
Regarding claim 12, the reference teaches the housing module featuring at least one external contact spring retainer that tensions the external contact spring in and biases in a normally open position and compresses during a coupling event to enable contact with the internal contact element (page 4, paragraphs 2-3).
Regarding claim 14, the reference teaches the housing bearing an internal contact spring that engages with the internal contact element (page 4, paragraph 2).
Allowable Subject Matter
Claim 15 is allowed.
Claims 8-11, 14, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
	Li (CN 104506131) is directed to a solar pod array (F 1 and 6) teaching polygonal shaped solar pods connected by magnets, 6 but fails to teach gapless tiling os a selected horizontal surface area by the plurality of pods when intercoupled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726